This is the suit referred to in the decision handed down to-day in the case of Marie S. Fisette v. Mutual Life Insurance Company of New York (No. 28170) 110 So. 880.1 The cases are alike in every respect. For the reasons given in the other case:
The judgment complained of in this case is annulled, and the case is ordered remanded to the Court of Appeal to be decided according to the opinion rendered in the case entitled Marie S. Fisette v. Mutual Life Insurance Company of New York, No. 28170. The costs of the proceedings had in the Supreme Court are to be paid by the defendant. The liability of either party for other court costs is to be determined by the final judgment.
ST. PAUL, J., dissents.
THOMPSON, J., dissents in remanding the case, but otherwise concurs.
1 Ante, p. 620.